—In an action, inter alia, for a judgment declaring that the plaintiff has an easement over the defendant’s property and for a permanent injunction enjoining the defendant from interfering with its use of the easement, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Hillery, J.), dated March 22, 1996, which denied its motion to disqualify the defendant’s counsel.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiff’s contention, the court did not err in denying its motion to disqualify the defendant’s counsel (see, Solow v Grace & Co., 83 NY2d 303; cf., Cardinale v Golinello, 43 NY2d 288). O’Brien, J. P., Thompson, Santucci and Luciano, JJ., concur.